DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-9, 11, 12 and 21-25 and species IX, figures 13-17 in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the features of figures 1 and 2 and the features of figures 13-17 are not mutually exclusive, and that rather figures 1 and 2 illustrate a generic example of a fire suppression system while figures 13-17 illustrate an example of a connection between an actuator and a cartridge within the fire suppression system.  This is not found persuasive because details demonstrated by, for instance, figure 2, while seeming generic, differ from details demonstrated by figures 13-17.
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.
However, claims 9, 11 and 12 appear to be drawn to the non-elected species of figure 12 and is also being considered withdrawn.
Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the contact body coupled to the isolator, a .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaub et al. (US Pat No 8,378,834 B1).

a cartridge (84) configured to contain pressurized expellant gas, the cartridge including an electrically-conductive section (81);
an actuator (86) coupled to the tank (82) and selectively coupled to the cartridge (84), wherein the actuator is configured to selectively supply the pressurized expellant gas from the cartridge to the tank such that the fire suppressant agent is dispensed from the tank (col. 7, lines 55-67); and
a cartridge monitoring system (SUP4) coupled to (via 180) the actuator (86), the cartridge monitoring system comprising:
a first contact (contact with 84) and a second contact (contact in 81) configured to engage the electrically-conductive section of the cartridge when the cartridge (84) is coupled to the actuator (86); and
an electrical interpreter (184) coupled to the first contact and the second contact and configured to determine if the electrically-conductive section of the cartridge is engaging the first contact and the second contact to form a closed circuit (col. 10, lines 39-52).
 Re claim 2, Glaub et al. disclose the cartridge monitoring system further comprises a notifier (col. 10, lines 50-52) coupled to the electrical interpreter (Fig. 9, 184) and configured to provide a notification to an operator in response to a determination that an open circuit has been formed between the first contact and the second contact.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US Pat No 8,997,885 B2) in view of Glaub et al. (US Pat No 8,378,834 B1).
Re claim 1, Krueger shows a fire suppression system (Figs. 1-4), comprising: a tank (24) configured to contain fire suppressant agent;
a cartridge (22) configured to contain pressurized expellant gas, the cartridge including an electrically-conductive section (62);
an actuator (42) coupled to the tank and selectively coupled to the cartridge, wherein the actuator is configured to selectively supply the pressurized expellant gas from the cartridge to the tank such that the fire suppressant agent is dispensed from the tank (col. 2, lines 62-67 through col. 3, lines 1-10); and
a cartridge monitoring system (62) coupled to the actuator (42), the cartridge monitoring system comprising:
a first contact (120) and a second contact (72) configured to engage the electrically-conductive section (62) of the cartridge (22) when the cartridge is coupled to the actuator.
Krueger suggests “the contacts may be wired to indicator circuitry located remotely” but does not teach an electrical interpreter coupled to the first contact and the second contact and configured to determine if the electrically-conductive section of the cartridge is engaging the first contact and the second contact to form a closed circuit.
However, Glaub et al. disclose a fire suppression system including a cartridge (Fig. 9, 84) and a cartridge monitoring system (SUP4) with electrical contacts that includes an electrical interpreter (184) coupled to the first contact and the second contact and 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the cartridge monitoring system of Krueger include an electrical interpreter as disclosed in Glaub et al. to detect whether or not the cartridge is seated properly (Glaub – col. 10, lines 47-48).
Re claim 2, Krueger as modified by Glaub et al. disclose the cartridge monitoring system further comprises a notifier (Glaub - col. 10, lines 50-52) coupled to the electrical interpreter (Glaub - Fig. 9, 184) and configured to provide a notification to an operator in response to a determination that an open circuit has been formed between the first contact and the second contact.
Re claim 3, Krueger as modified by Glaub et al. disclose the cartridge (Krueger – Fig. 2, 22) includes a neck (Krueger – 62) that is received by the actuator (Krueger – 42) when the cartridge is coupled to the actuator, and wherein the neck defines the electrically-conductive section.
Re claim 5, Krueger as modified by Glaub et al. disclose the actuator (Kruger – Fig. 2, 42) includes a receiver (Krueger – 68) that is configured to receive the electrically-conductive section (Krueger – 62) of the cartridge (Krueger – 22) to couple the cartridge to the actuator, wherein the receiver is electrically-conductive (Krueger – 72), and wherein the receiver is the second contact.
Re claim 6, Krueger as modified by Glaub et al. disclose the actuator (Krueger – Fig. 2, 42) further includes an isolator (Krueger - 74) coupled to the receiver (Krueger – 60/72) and the first contact (Krueger – 120), and wherein the isolator (Krueger – 74) is configured to electrically decouple (Krueger – Fig. 4) the first contact (Krueger – 120) from the receiver (Krueger – 60/72).

Re claim 8, Krueger as modified by Glaub et al. disclose a biasing member (applicant discloses, in paragraph 0069 of applicant’s specification, the biasing element to be a spring; Krueger – 90 & 102) configured to bias at least one of the first contact (Krueger – 120) and the second contact (Krueger – 72) into engagement with the cartridge (Krueger – 22).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US Pat No 8,997,885 B2) in view of Glaub et al. (US Pat No 8,378,834 B1) in further view of LaMont (US Pat No 4,653,829).
Re claim 4, Krueger as modified by Glaub et al. disclose all aspects of the claimed invention but do not teach wherein at least one of the first contact and the second contact engage at least one of the threads.
However, LaMont disclose a socket including internal threads (Fig. 3, 15) to accept a threaded connection and an electrical contact (16/16A) to engage the external threads of another electrical component (col. 3, lines 31-37).
The substitution of one known element (thread engaging electrical contact as shown in LaMont) for another (electrical contact as shown in Krueger) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the thread engaging electrical contact shown in LaMont would have yielded predictable results, namely, a complete circuit in Krueger as modified by Glaub et al. to detect the removal of a cartridge or canister from a fire suppression system.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/                Examiner, Art Unit 3752